DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Drawings
The drawings were received on 12/23/2021.  These drawings are acceptable.
Claim Interpretation
The claim interpretation under 35 USC 112 (f) seen in the Non-Final rejection dated 12/17/2020 in paragraph 4 still applies in this office action.



Claim Rejections - 35 USC § 112
Following discussion held in interview dated 10/20/2021, and claim amendments dated 12/23/2021, the examiner has decided to withdraw the claim rejections issued under 35 USC 112 (a)(b) seen in the prior office action dated 06/25/2021.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 was rejected under 35 USC 103 in the prior office action dated 06/25/2021, as considered obvious over Sato et al. US 20130317729 A1 (Sato) in view of Katsuhiko Shirai JP 2006258070 A (Shirai). Where Sato are and Shirai are considered the closest prior art discovered by the examiner and Sato (Abstract, Figures 1-14) discloses a control device (10) that is applied to a power supply system mounted in a vehicle (par [0072]) in which an engine (17) is automatically stopped and restarted, wherein the power supply system includes a battery (14) connected to a rotary electric machine (16, 18) that is connected to an output shaft of the engine and that has (i) a function of a regenerative power generation by way of rotation of at least one of the output shaft of the engine and an axle of the vehicle and (ii) a function of a power running drive by applying a torque to the output shaft of the engine (pars [0073-0074 and 
Sato fails to disclose where the control system permission detection unit permits an automatic stop of the engine depending on whether restarting of the engine is enabled; wherein one or more of the conditions of the automatic stop include a speed of the vehicle reaching a predetermined value or less.
Shirai (Figs. 1-3, pars [0001, 0002, 0007-0010, 0012, 0018, and 0030-0036]) however discloses a control device (1) that is applied to a power supply system mounted in a vehicle in which an engine is automatically stopped and restarted; where the control system permission detection unit permits an automatic stop of the engine depending on whether restarting of the engine is enabled (The recited paragraphs detail where an engine is permitted to stop idling as to automatically stop the engine, where the engine is then later restarted, where the control system detects voltage, and current from a battery and permits or fails to permit an automatic stop of the engine based on the detected battery conditions which enable a restart of the engine);  wherein one or more of the conditions of 
The examiner finds the attorneys remarks dated 12/23/2021, on the distinctions between the disclosure of Sato and the limitations required by newly amended claim 1 convincing and sufficient to overcome the prior 35 USC 103 obviousness type rejection. In particular, Sato fails to disclose calculating an internal resistance value while the power running drive of a rotary electric machine is performed, where the power running drive is performed by applying a torque to the output shaft of the engine, in combination with the additional limitations of claim 1. Therefore, a notice of allowance has been issued.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747